Citation Nr: 1310559	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on December 13, 2012, by means of video conferencing equipment with the Veteran in Houston, Texas, before the undersigned.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran and his spouse provided oral testimony in support of his claims at a December 2012 videoconference hearing.  In February 2013, the Veteran was informed in that, due to equipment malfunction or other error, no transcript of the December 2012 videoconference hearing was obtainable, and he was offered another hearing.  

Later in February 2013, the Veteran responded, expressing a desire for another hearing before a Veterans Law Judge sitting at the RO.  See a February 2013 statement from the Veteran.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a "Travel Board" hearing at the local RO before a Veterans Law Judge of the Board pursuant to the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


